Citation Nr: 1617967	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-27 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher evaluation for service-connected type II diabetes mellitus, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO continued the Veteran's evaluation at 20 percent.

In June 2014, the Board remanded the case to the agency of original jurisdiction (AOJ).  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including the Veteran's VA treatment records.


REMAND

The Veteran was afforded two VA examinations regarding his diabetes disability, one in December 2007 and the other in July 2014.  As discussed above, the Board remanded the case in June 2014 because the Veteran asserted that his diabetes symptoms have gotten worse.    

Pursuant to the Board's remand, the Veteran was afforded a VA examination in July 2014.  In the July 2014 examination, the Board notes that the examiner did not address all of the Veteran's diabetes related symptoms necessary for evaluation of the disability.  Specifically, the examiner did not address an assessment of record that the Veteran has chronic diarrhea that is likely due to complications of diabetes.  See November 2011 VA treatment record.  Therefore, the Board finds that additional examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his diabetes.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records from November 2012 to the present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the severity and manifestations of his service-connected type II diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability.  Specifically, the examiner should discuss the November 2011 assessment that the Veteran has chronic diarrhea that is likely related to his diabetes.  In particular, the examiner should indicate whether the diagnosis represents a manifestation of, symptomatology attributable to, or is a complication of the Veteran's service-connected type II diabetes mellitus.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, the AOJ should issue a supplemental statement of the case (SSOC) and allow the Veteran and his representative an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




